Exhibit 10.1
SEPARATION AGREEMENT AND GENERAL RELEASE
     This Separation Agreement and General Release (“Release”), is between
Tollgrade Communications, Inc., its successors, assigns, affiliates, parents and
subsidiaries (referred to throughout this Release collectively as “Tollgrade” )
and Gary W. Bogatay, Jr. (referred to throughout this Release as “Executive” and
more fully defined in Paragraph 4), which parties agree as follows:
Recitals
     WHEREAS, Executive began his employment with Tollgrade on October 18, 2008
as its Chief Financial Officer;
     WHEREAS, on March 17, 2009, Executive and Tollgrade entered into a Change
in Control Agreement (the “CIC Agreement”) whereby Executive would be provided
with certain benefits (“Termination Benefits”) if Executive’s employment was
terminated under certain circumstances;
     WHEREAS, Executive and Tollgrade have agreed that it is in both their
interests to amicably part ways and enter into this Separation Agreement and
General Release;
     WHEREAS, this Release supersedes the CIC Agreement;
     WHEREAS, the parties wish to avoid any disputes between them and
definitively set forth the terms of their separation; and
     WHEREAS, Executive and Tollgrade have mutually agreed to terminate
Executive’s employment with Tollgrade effective as of September 18, 2009 (the
“Termination Date”).
     IT IS THEREFORE, AGREED AS FOLLOWS:
Agreement
     1. Incorporation of Recitals. The foregoing recitals are incorporated
herein by reference and are made a part of this Release.
     2. Separation Package For Executive. In consideration for signing this
Release and compliance with the promises made herein, and after Tollgrade’s
receipt of the executed Release and the expiration of the seven (7) day
revocation period, as described in Paragraph 4(a)(v) of this Release, without
Executive having revoked this Release, Executive will receive, for a period of
one year, beginning on September 1, 2009:
     a. The equivalent of his now current annual salary (less lawful deductions,
if applicable) and the continuation of his health insurance benefits
(collectively the “Separation Package”).  Specifically, Executive will receive
the equivalent of a salary of $215,000 per year until September 1, 2010 and
Tollgrade will make payments to

      Separation Agreement And General Release   Page 1 of 10

 



--------------------------------------------------------------------------------



 



maintain the same or substantially similar health insurance benefits he now
receives as an employee (either via maintenance of his current insured status or
via making COBRA payments).
     b. The exact composition of cash payments Executive is to receive as part
of the Separation Package will depend upon the availability of the payment of
benefits to Executive under Tollgrade’s short term and long term disability
insurance benefits available to him (his “Disability Benefits”).  Tollgrade will
make up any short fall between the gross Disability Benefits and his regular
salary. Such payments shall be subject to all applicable withholding
requirements.
     c. Executive is required to, in good faith, make reasonable efforts to
apply for, seek and maintain his eligibility for his Disability Benefits and
shall keep Tollgrade informed as to any material developments regarding the
same. For sake of clarity, Tollgrade has no obligations whatsoever regarding
determining Executive’s eligibility for the Disability Benefits and Executive
acknowledges the same.
     d. The cash payments Executive is to receive as part of the Separation
Package shall be made periodically as provided for under the Disability Benefits
and, if applicable, pursuant to Tollgrade’s payroll dates in accordance with
Tollgrade’s prevailing payroll practices.
     e. It is understood that, due to the nature and circumstances of the
varying sources of payments, periodic reconciliations may need to be conducted
to ensure that the payments made are in conformance with the above-stated
provisions. In the event of an under or over payment, each party agrees to
promptly rectify such situation and remit or refund funds to/from the other
party as the case may so require. The parties, by written agreement, may also
agree to set off such funds from future required payments. Executive expressly
agrees that, in the event of an overpayment, absent a written agreement to the
contrary, he shall repay the required funds to Tollgrade within seven (7) days
of written notification by Tollgrade of such overpayment. Executive expressly
acknowledges that payments made to him in September 2009, because of the future
payment of Disability Benefits during a time when Tollgrade was also, as a
courtesy, continuing to pay his salary, are likely to require repayment to
Tollgrade.
     3. Separation Package Contingent Upon Executive’s Execution Of This
Agreement. The foregoing consideration shall be contingent upon Tollgrade’s
receipt of the executed Release and the expiration of the seven (7) day
revocation period, as described in Paragraph 4(a)(v) of this Release, without
Executive having revoked this Release. Executive understands and agrees that he
would not receive the Separation Package specified in Paragraph 2 above, except
for his execution of this Release and the fulfillment of the promises contained
herein.

      Separation Agreement And General Release   Page 2 of 10

 



--------------------------------------------------------------------------------



 



     4. Release Of Claims.
     a. Executive’s Release Of Claims Against Tollgrade.
     i. Executive, intending to be legally bound, knowingly and voluntarily
releases and forever discharges Tollgrade Communications, Inc. and each of its
past and present successors, parents and related corporations, assigns,
subsidiaries, affiliates, and divisions and each of their past and present
employees, officers and directors, (all such entities and persons being referred
to collectively in this Release as the “Tollgrade Released Parties”) of and from
any and all claims, whether known or unknown, which he or his heirs, executors,
administrators, successors, and assigns (referred to collectively throughout
this Release as “Executive”), have or may have against the Tollgrade Released
Parties at any time up to the date and time of his execution of this Release,
including, but not limited to, any alleged claims under his CIC Agreement, any
alleged violation of any federal, state or local anti-discrimination law, any
alleged violation of Sarbanes-Oxley Act, Title VII of the Civil Rights Act of
1964, The Americans with Disabilities Act of 1990, The Civil Rights Act of 1991,
Sections 1981 through 1988 of Title 42 of the United States Code, the Family
Medical Leave Act, and The Pennsylvania Human Relations Act, all as amended; any
other federal, state or local civil or human rights law; any other local, state
or federal law, statute, regulation or ordinance; any claim based on public
policy, contract (written or oral), tort or common law; any claim for punitive,
compensatory, and liquidated damages; and any claim for costs, fees, and other
expenses, including attorneys’ fees. This general release also includes, but is
not limited to, claims arising under the Age Discrimination in Employment Act
(“ADEA”). Executive understands that, by signing this Release, he is waiving all
claims that he ever had or now has against the Tollgrade Released Parties that
arose or may have arisen before he signs this Release.
     ii. Executive acknowledges that he has been told to consult with an
attorney of his choosing prior to executing this Release and that he has done
so. Without detracting in any respect from any other provision of this Release:
(i) Executive agrees and acknowledges that this Release constitutes a knowing
and voluntary waiver of all rights and claims he has or may have against the
Tollgrade Released Parties, as set forth in Paragraph 4(a)(i) above and that he
has no physical or mental impairment of any kind that has interfered with his
ability to read and understand the meaning of this Release or its terms; and
(ii) Executive agrees and acknowledges that the consideration provided to him
under this Release is in addition to anything of value to which he is already
entitled.
     iii. Executive waives his right to file any charge or complaint arising out
of his employment with or separation from Tollgrade on his own behalf against
the Tollgrade Released Parties before any federal, state or local court or any
state or

      Separation Agreement And General Release   Page 3 of 10

 



--------------------------------------------------------------------------------



 



local administrative agency, except whereas such waivers are prohibited by law.
This Release, however, does not prevent Executive from filing a charge with the
Equal Employment Opportunity Commission concerning claims of discrimination,
although Executive waives his right to recover any damages or other relief in
any claim or suit brought by or through the Equal Employment Opportunity
Commission or any other state or local agency on behalf of Executive under the
Age Discrimination in Employment Act, Title VII of the Civil Rights Act of 1964
as amended, the Americans with Disabilities Act, or any other federal or state
discrimination law, except where prohibited by law. Executive confirms that no
claim, charge, complaint or action exists in any forum or form.
     iv. Executive understands that if this Agreement and General Release were
not signed, Executive would have the right to voluntarily assist other
individuals or entities in bringing claims against the Tollgrade Released
Parties. Executive hereby waives that right and he will not provide any such
assistance other than assistance in an investigation or proceeding conducted by
a governmental agency. Tollgrade and Executive further agree that Executive may
provide information pursuant to any valid subpoena.
     v. Executive acknowledges that he has been informed that he has, at his
option, twenty-one (21) days in which to sign this Release and that he may
knowingly and voluntarily waive said twenty-one (21) day period at any time
before the end of said twenty-one (21) day period by signing the Release, in
which event the Revocation Period (defined in the following sentence) shall
commence on the date he executes the Release. Executive acknowledges that he has
seven (7) days following the date on which he executes the Release within which
to revoke it (the “Revocation Period”). Any revocation within this period must
be submitted, in writing, to:
Joseph O’Brien, V.P. Human Resources
Tollgrade Communications, Inc.
493 Nixon Road
Cheswick, PA 15024
and state, “I hereby revoke my acceptance of our Separation Agreement and
General Release.” The revocation must be personally delivered to Joseph O’Brien,
or his designee, or mailed to Joseph O’Brien at the above address, and
postmarked within seven (7) days of execution of this Release. This Release
shall not become effective or enforceable until the Revocation Period has
expired. If the last day of the Revocation Period is a Saturday, Sunday, or
legal holiday in Pennsylvania, then the Revocation Period shall not expire until
the next following day which is not a Saturday, Sunday, or legal holiday.
Tollgrade may revoke the Release at any time during the Revocation Period.
Executive will not be eligible to receive the Separation Package under this
Release and the same shall not

      Separation Agreement And General Release   Page 4 of 10

 



--------------------------------------------------------------------------------



 



become effective or legally enforceable, until the Revocation Period has expired
with Executive electing not to revoke the Release.
     vi. Executive understands that, by entering into this Release, he will be
limiting the availability of certain remedies that he may have against the
Tollgrade Released Parties and limiting also his ability to pursue certain
claims against the Tollgrade Released Parties.
     vii. It is further understood and agreed that Executive acknowledges and
agrees that his employment with Tollgrade and all of its affiliates or related
institutions has irrevocably ended and he agrees that at no time in the future
shall he seek employment from Tollgrade or any of its affiliated or related
institutions, successors or assigns.
     b. The Tollgrade Released Parties’ Release Of Claims Against Executive.
     i. The Tollgrade Released Parties, intending to be legally bound, knowingly
and voluntarily releases and forever discharges Executive of and from any and
all claims, whether known or unknown, which the Tollgrade Released Parties have
or may have against the Executive at any time up to the date and time of his
execution of this Release.
     5. Confidentiality. Executive agrees not to disclose any information
regarding the existence or substance of this Release, except to an attorney with
whom Executive chooses to consult regarding his consideration of this Release,
unless he is required to do so under compulsion of law or process of law;
provided he has given Tollgrade reasonable prior written notice thereof.
Executive further agrees that he will not make any disparaging statements about
Tollgrade to any current or former employees of Tollgrade, its clients,
contractors, vendors, or to the media or to any other person. A disparaging
statement is any communication, oral or written, which would cause or tend to
cause humiliation or embarrassment or to cause a recipient to question the
business condition, integrity, product and service, quality, confidence or good
character of Tollgrade or its officers, directors or employees. The parties
further agree that these confidentiality and non-disparagement provisions are
essential to the Release, and that any breach of either of these provisions by
Executive constitutes a material breach of this Release by Executive.
     6. Tollgrade Statements Regarding Executive. Tollgrade shall make a
statement regarding Executive’s separation from the company to the effect that
both parties mutually agreed that it was in their best interests to part ways
and that the details and background of such agreement are confidential. Unless
compelled to do so pursuant to applicable law, Tollgrade will limit responses to
inquiries regarding Executive’s employment at the company to confirming his
dates of employment and stating that further information is subject to
confidentiality requirements of this Release.
     7. Tollgrade’s Rights To Reclaim In Event Of Executive Breach. In the event
Executive voluntarily participates, or receives any benefits, in any proceeding,
or if he fails to

      Separation Agreement And General Release   Page 5 of 10

 



--------------------------------------------------------------------------------



 



abide by any of the terms of this Release, Tollgrade may, in addition to any
other remedies it has, including the right to cease payments hereunder, reclaim
any amounts paid to him hereunder without waiving the Release granted herein,
provided, that, Tollgrade shall not have the right to reclaim amounts paid to
Executive hereunder with respect to a proceeding that seeks to challenge whether
Executive knowingly and voluntarily waived his rights under the ADEA.
     8. Return of Company Property. Executive agrees to return all cell phones,
Tollgrade files, documents, software, access keys, desk keys, ID badges and
credit cards, and such other property of Tollgrade, (collectively “Tollgrade
Property”) as Tollgrade may reasonably request, that is in Executive’s
possession. The Tollgrade Property must be returned as soon as practicable but
in no event later than September 21, 2009.
     9. Executive’s Continuing Obligation To Keep Tollgrade Information
Confidential. Executive covenants, affirms and agrees that, from and after the
date he executes this Release, he will not disclose any Proprietary and
Confidential Information (as defined below), will not make use of the
Proprietary and Confidential Information on his own behalf or on behalf of any
third party, unless he is required to do so under compulsion of law or process
of law; provided he has given Tollgrade reasonable prior written notice thereof.
          The term “Proprietary and Confidential Information” as used in this
Release shall be defined as information or data in any form or medium, tangible
or intangible, that Tollgrade possesses, uses or to which Tollgrade has rights,
and includes information relating to Tollgrade’s business, employees, or the
business of any of its related entities, corporations, partnerships, joint
ventures, investors, employees, directors or customers. Executive acknowledges
and agrees that Proprietary and Confidential Information also includes
information developed by him in the course of his employment with Tollgrade, as
well as other information to which he had access to (either with or without the
consent of Tollgrade) in connection with his employment with Tollgrade.
Proprietary and Confidential Information includes, by way of example, and
without limitation, processes and procedures relating to Tollgrade’s techniques
and business, products, improvements, formulas, inventions, flow charts,
designs, drawings, plans, processes, procedure manuals, development, plans for
future expansion or development, profits, reports, markets, sales, sales volume,
methods, financial information, proposals, trade secrets, disbursements, costs,
training programs, production volume, customers and prospective customers and
lists of customers and prospective customers, identity of key personnel or other
decision-makers in the employ of customers and prospective customers;
information concerning amount or kind of investments by customers, knowledge of
customers’ requirements, business dates regarding customers and suppliers,
Proprietary and Confidential Information of customers; information concerning
marketing strategies and plans, pricing information; information concerning
Tollgrade’s computer programs, computer processing systems and techniques,
computer software, system documentation, special hardware, business models,
manuals, formulations, equipment, compositions, configurations, know-how, ideas,
improvements, inventions; any and all inventions and developments and
Tollgrade-related inventions and developments; all records, files, memoranda,
reports, and documents concerning or relating to its employees and/or its
business; anything pertaining to various trade secrets as defined by law; and/or
any information which, if disclosed, could adversely affect Tollgrade’s
business.

      Separation Agreement And General Release   Page 6 of 10

 



--------------------------------------------------------------------------------



 



     Accordingly, Executive agrees that if he breaches or threatens to breach
any portion of Paragraph 9 in the Release, Tollgrade shall be entitled, in
addition to all other remedies that it may have: (i) to an injunction or other
appropriate equitable relief to restrain any such breach without showing or
proving any actual damage to Tollgrade; and (ii) to be relieved of any
obligation to provide any further payment of Executive’s Separation Package.
     10. Non-competition and Non-Solicitation. Executive agrees that he will
not, directly or indirectly, without the prior written permission of Tollgrade:
     a. during the Post-Employment Period (as defined below), for any reason
with or without cause, directly or indirectly, either as an individual or on
Executive’s account, or as a partner, investor, joint venturer, shareholder,
officer, director or otherwise, engage or invest in, own, manage, operate,
finance, control or participate in the ownership, management, operation,
financing or control of, be employed by, associated with, an independent
contractor for, promote, or in any manner be connected with, lend Executive’s
name or any similar name to, lend Executive’s credit to or render services or
advice to, any business whose products or activities compete in whole or in part
with the products or activities of Tollgrade within the United States; provided,
however, that Executive may purchase or otherwise acquire up to (but not more
than) one percent of any class of securities of any enterprise (but without
otherwise participating in the activities of such enterprise) if such securities
are listed on any national or regional securities exchange or have been
registered under §12(g) of the Securities Exchange Act of 1934, as amended;
     b. whether for Executive’s own account or for the account of any other
person, at any time during the Post-Employment Period, solicit business,
patronage or orders of the same or similar type being carried on by Tollgrade
from any existing customer of Tollgrade within the United States or from any
person who was or is a customer of Tollgrade within the United States at any
time during Executive’s employment at Tollgrade or during the Post-Employment
Period, or attempt to seek or cause any of Tollgrade’s customers and clients to
refrain from patronizing Tollgrade, whether or not Executive had personal
contact with such person during and by reason of Executive’s employment with
Tollgrade;
     c. whether for Executive’s own account or the account of any other person:
(A) at any time during the Post-Employment Period, directly or indirectly,
solicit, employ or otherwise engage as an employee, independent contractor or
otherwise, any person who is or was an employee of Tollgrade at any time during
the Post-Employment Period, or in any manner induce or attempt to induce any
employee of Tollgrade to terminate his employment with Tollgrade; provided,
however, that this provision shall not apply to any person whose employment by
Tollgrade is involuntarily terminated by Tollgrade; or (B) at any time during
the Post-Employment Period, interfere with Tollgrade’s relationship with any
person, including any person who at any time during Executive’s employment at
Tollgrade was an employee, contractor, supplier, or customer of Tollgrade;
     d. at any time during the Post-Employment Period, whether for Executive’s
own account or the account of any other person, directly or indirectly, solicit,
take away, or

      Separation Agreement And General Release   Page 7 of 10

 



--------------------------------------------------------------------------------



 



attempt to solicit business, or take away any of Tollgrade’s customers, clients,
suppliers or patronage.
     For purposes of this section, the term “Post-Employment Period” means the
one-year period following September 18, 2009 (i.e. through and including
September 18, 2010).
     11. Integration and Prior Agreements. This Release sets forth the entire
agreement between the parties hereto, and fully supersedes any prior agreements
or understandings between the parties, including, without limitation, the CIC
Agreement, Executive acknowledges that he has not relied on any representations,
promises, or agreements of any kind made to his in connection with his decision
to sign this Release, except for those set forth in this Release.
     12. Termination of Separation Package. In the event Executive becomes
employed prior to September 1, 2010, Tollgrade’s obligation’s under paragraph
2(a) shall cease. Executive shall have the duty to timely report any such
employment to Tollgrade.
     13. IRC Section 409A. The payment of the Separation Package is intended to
be compliant with the requirements for deferral of income taxation under Code
Section 409A.  Executive hereby acknowledges and agrees that Tollgrade may sever
from the Separation Package any portion thereof that is not compliant with the
requirements of Code Section 409A.
     14. Miscellaneous.
     a. All terms and statements herein are material and are part of the
agreement between the parties including, without limitation, all terms which may
be defined within the Preamble hereto.
     b. This Release may be signed/executed by the parties in counterparts, each
of which shall be deemed an original and all such counterparts together shall
constitute one and the same document without affecting the enforceability of the
same.
     c. If any provision of this Release is determined to be invalid or
unenforceable for any reason, the remaining provisions and portions of this
Release shall be unaffected thereby and shall remain in full force to the
fullest extent permitted by law. However, if any portion of the general release
language were ruled to be unenforceable for any reason, Tollgrade is released
from its obligations under paragraph 2 above.
     d. This Release shall be governed by and construed in accordance with the
laws of the Commonwealth of Pennsylvania (without application of principles of
conflicts of law). Each party hereto hereby agrees that any claim or cause of
action arising out of or in connection with this Release shall have exclusive
jurisdiction and venue in state court in Pittsburgh, Pennsylvania, or the United
States District Court for the Western District of Pennsylvania, whichever is
proper.
     e. If any term, covenant or condition of this Release or the application
thereof to any person or circumstances shall, to any extent, be illegal, invalid
or

      Separation Agreement And General Release   Page 8 of 10

 



--------------------------------------------------------------------------------



 



unenforceable, the remainder of this Release or the application of such term,
covenant or condition to any person or circumstances other than that as to which
it shall be invalid or unenforceable, shall not be affected thereby, and each
term, covenant and condition of this Release shall be valid and enforced to the
fullest extent permitted by law.
     f. Nothing contained in this Release will be deemed or construed as an
admission of wrongdoing or liability on the part of Tollgrade. This Release may
not be modified, altered or changed except upon express written consent of both
parties wherein specific reference is made to this Separation Agreement and
General Release.
     g. Executive certifies that he has reported and has been paid for all hours
worked.
     h. The titles of the various paragraphs of this Release are for convenience
only and shall not be considered in construing this Release.
     i. This Release may only be amended or modified in writing by the parties
hereto or their respective permitted successors or assigns.
EXECUTIVE HAS BEEN ADVISED THAT HE HAS AT LEAST TWENTY-ONE (21) DAYS TO CONSIDER
THIS SEPARATION AGREEMENT AND GENERAL RELEASE AND HAS BEEN ADVISED IN WRITING TO
CONSULT WITH AN ATTORNEY PRIOR TO EXECUTION OF THIS SEPARATION AGREEMENT AND
GENERAL RELEASE.
HAVING ELECTED TO EXECUTE THIS SEPARATION AGREEMENT AND GENERAL RELEASE, TO
FULFILL THE PROMISES SET FORTH HEREIN, AND TO RECEIVE THEREBY THE SUMS AND
BENEFITS SET FORTH ABOVE, EXECUTIVE FREELY AND KNOWINGLY, AND AFTER DUE
CONSIDERATION ENTERS INTO THIS SEPARATION AGREEMENT AND GENERAL RELEASE
INTENDING TO WAIVE, SETTLE AND RELEASE ANY AND ALL CLAIMS HE HAS OR MIGHT HAVE
AGAINST THE TOLLGRADE RELEASED PARTIES. FACSIMILE SIGNATURES EXECUTED IN
COUNTERPART WILL HAVE THE SAME FORCE AND EFFECT AS AN ORIGINAL SIGNATURE.
[Signature Page Follows]
[The remainder of this page is intentionally blank]

      Separation Agreement And General Release   Page 9 of 10

 



--------------------------------------------------------------------------------



 



     IN WITNESS HEREOF, the parties have executed this RELEASE as of the dates
set forth below.
So Offered and Agreed:
Tollgrade Communications, Inc.

             
By:
  /s/ Sara M. Antol   Date:   9/17/09
 
           
 
  Sara M. Antol, General Counsel        

So Accepted and Agreed:

         
/s/ Gary W. Bogatay, Jr.
  Date:   9/17/09
 
       
Gary W. Bogatay, Jr.
       

Witness (who attests to the ability and competence of Executive to enter into
this agreement)

     
Cindy Bogatay
  /s/ Cindy Bogatay
 
   
Printed Name
  Signature

      Separation Agreement And General Release   Page 10 of 10

 